


Exhibit 10.15






THIRD AMENDED AND RESTATED
SYNOVUS FINANCIAL CORP.
DEFERRED COMPENSATION PLAN


EFFECTIVE JANUARY 1, 2013




PLAN DOCUMENT




































































--------------------------------------------------------------------------------






I.
INTRODUCTION



A.
Purpose of Plan. The Employer has adopted the Plan set forth herein to provide
benefits in excess of those that may be accrued under the Employer's qualified
retirement plans as a result of the limitations of Code section 401(a)(17) and
415 as a means by which certain designated employees may elect to defer
designated portions of their Compensation. In addition, the Employer shall
credit additional amounts to a Participant's deferral Account in the form of
Matching Credits.



B.
Status of Plan. To the extent the Plan provides benefits in excess of the
limitations of Code section 415, the Plan is intended to be an "excess benefit
plan" within the meaning of sections 3(36) and 4(6) of ERISA, and to the extent
the Plan provides other benefits, the Plan is intended to be "a plan which is
unfunded and is maintained by an employer primarily for the purpose of providing
deferred compensation for a select group of management or highly compensated
employees" within the meaning of sections 201(2), 301(a)(3), 401(a)(1), and
4021(b)(6) of ERISA, and shall be interpreted and administered to the extent
possible in a manner consistent with that intent. This Plan is intended to
constitute a nonqualified deferred compensation plan and to meet the
requirements of Code section 409A.





II.
DEFINITIONS



Wherever used herein, the following terms have the meanings set forth below,
unless a different meaning is clearly required by the context:


A.
"Account" means, for each Participant, the bookkeeping account established for
his or her benefit under the Plan.



B.
"Code" means the Internal Revenue Code of 1986, as amended from time to time.
Reference to any section or subsection of the Code includes reference to any
comparable or succeeding provisions of any legislation that amends, supplements
or replaces such section or subsection.



C.
"Compensation" means, with respect to a Participant, his or her base salary,
including any bonuses, overtime, commissions and incentives. Compensation shall
not include any amounts previously deferred under this Plan or any other
nonqualified deferred compensation plan.



D.
"Effective Date" means January 1, 2013, for historical purposes, the Plan was
originally effective January 1, 2002.



E.
"Elective Deferral" means the portion of Compensation which is deferred by a
Participant under Section IV.A.



F.
"Eligible Employee" means each individual selected by the Plan Administrator for
eligibility from among the group of highly compensated or managerial employees
of the Employer.



G.
"Employer" means Synovus Financial Corp. and any of its affiliates.



H.
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time. Reference to any section or subsection of ERISA includes
reference to any





--------------------------------------------------------------------------------




comparable or succeeding provisions of any legislation that amends, supplements
or replaces such section or subsection.


I.
“Excess Benefits Credit” means an amount credited to a Participant's Account by
the Employer in accordance with Section IV.B.



J.
“Matching Credit” means an amount credited to a Participant's Account by the
Employer in accordance with Section IV.C.



K.
"Participant" means any individual who participates in the Plan in accordance
with Article III.



L.
"Plan" means the Synovus Financial Corp. Deferred Compensation Plan and as set
forth herein and all subsequent amendments hereto.



M.
"Plan Administrator" means the Employer, or the person, persons or entity
otherwise designated by the Employer to administer the Plan.



N.
"Plan Year" means the calendar year, except that the initial plan year may be a
period of less than 12 months' duration beginning on the Effective Date.



O.
"Valuation Date" means each business day in the Plan year and any such other
date designated by the Plan Administrator.



P.
“Vested” means the nonforfeitable right to a portion of the Participant's
Account, determined in accordance with the vesting schedule set forth in
Section V.D.



III.
PARTICIPATION



A.
Commencement of Participation. Any individual who is an Eligible Employee and
who has elected to defer part of his or her Compensation in accordance with
Section IV.A or who has been selected to receive Excess Benefits Credits under
Section IV.B shall become a Participant on the date such Elective Deferral
election or Excess Benefit Credit is made, as the case may be.



B.
Continued Participation. Subject to Section III.C, an individual who has become
a Participant in the Plan shall continue to be a Participant so long as any
amount remains credited to his or her Account.



C.
Termination of Participation. The Plan Administrator may terminate an employee's
participation in the Plan prospectively for any reason, effective as of the
first day of the Plan Year following such termination of participation,
including but not limited to the Plan Administrator's determination that such
termination is necessary in order to maintain the Plan as a "plan which is
unfunded and is maintained by an employer primarily for the purpose of providing
deferred compensation for a select group of management or highly compensated
employees" within the meaning of sections 201(2), 301(a)(3), 401(a)(1), and
4021(b)(6) of ERISA. Amounts credited to a Participant's Account (regardless of
the extent otherwise Vested) shall be paid out to such Participant in accordance
with the Participant's election under Article VI.







--------------------------------------------------------------------------------




IV.
DEFERRALS AND CREDITS



A.    Elective Deferrals.


1.
In general. An individual who is an Eligible Employee may elect to defer a
designated portion of Compensation to be earned during a Plan Year, by filing an
irrevocable written election with the Plan Administrator prior to the first day
of the Plan Year in which such Compensation is to be earned. An individual who
first becomes an Eligible Employee on or after the first day of any Plan Year
may elect to defer a designated portion of his or her Compensation by filing an
irrevocable written election with the Plan Administrator on or before the date
that is 30 days after the date on which the employee first becomes an Eligible
Employee. The deferral election shall apply only to Compensation earned after
the date on which the Eligible Employee files his or her deferral election form.



2.
Nature of Election. Each election under this Section IV for a Plan Year (or the
balance of a Plan Year) shall be made on a form approved or prescribed by the
Plan Administrator and shall apply only to Compensation earned for the calendar
year after the date the election form is completed and filed with the Plan
Administrator. The election form shall apply to bonuses and shall specify the
whole percentage or flat dollar amount that is to be deferred. A Participant may
revoke his or her deferral election as of the first day of any Plan Year which
follows such revocation by giving written notice to the Plan Administrator
before that day (or any such earlier date as the Plan Administrator may
prescribe). Any deferral election made under this Section IV.A shall continue to
be effective until revoked or changed pursuant to this paragraph.



B.
Excess Benefit Credits. The Employer shall credit the Account of each
Participant with the excess of any employer contributions that would have been
allocated to the Participant's account under the Synovus Money Purchase Pension
Plan (the “Money Purchase Plan”), the Synovus Profit Sharing Plan (the “Profit
Sharing Plan”) or the Synovus 401(k) Savings Plan (the “401(k) Plan”) but for
the limitation of Code sections 401(a)(17) and 415 over the amount actually
credited to such account; such credits to be made as of the date or dates that
the amounts would have been allocated to the Participant's account under the
Money Purchase Plan, the Profit Sharing Plan or the 401(k) Plan.



C.
Matching Credits. The Employer shall credit a Matching Credit to each
Participant's Account for each Plan Year during which the Participant is
selected to participate in the Plan and is eligible to receive a matching
contribution, as provided in subsection 1 below.



1.
Amount of Matching Credit. The Matching Credit has two components: the Limited
Matching Credit and the Excess Matching Credit.



a.
Limited Matching Credit. The Limited Matching Credit shall equal the difference
obtained by subtracting (B) from (A), where (A) is equal to the lesser of (i)
the actual elective deferrals (which shall include any catch-up contributions)
under the Synovus 401(k) Savings Plan for the Plan Year or (ii) 4% of the
Participant's Compensation for such Plan Year; and where (B) is equal to the
total of any Qualified Matching Contributions made for a Participant with
respect to such Plan Year.







--------------------------------------------------------------------------------




For the purposes of the Plan, the term “Qualified Matching Contribution” shall
mean any Employer Matching Contribution made to the Participant's account under
the Synovus 401(k) Savings Plan, as defined by that plan, with respect to such
Plan Year, regardless of whether such Employer Matching Contribution is in fact
contributed to the Synovus 401(k) Savings Plan or to this Plan in the form of an
Excess Benefit Credit.


b.
Excess Matching Credit.



(i)
Eligibility for Excess Matching Credit. To be eligible for an Excess Matching
Credit for a Plan Year, a Participant must have contributed to the Synovus
401(k) Savings Plan the maximum amount of such Participant's Compensation
permissible during the Plan Year under the terms of that plan. Such maximum
amount shall not include any additional “catch-up” contributions which may be
available to participants age 50 and older.



(ii)
Amount of Excess Matching Credit. The Excess Matching Credit shall equal the
lesser of (A) 4% of the Participant's Compensation minus the sum of all
Qualified Matching Contributions and Limited Matching Contributions made for the
Participant during the Plan Year, or (B) the actual Elective Deferrals made by
the Participant under this Plan.



For clarity, it is intended that the total of the Excess Matching Credit, the
Limited Matching Credit, and all Qualified Matching Contributions shall never
exceed 4% of the Participant's Compensation for a Plan Year.


V.
ACCOUNTS



A.
Accounts. The Plan Administrator shall establish an Account for each Participant
reflecting Elective Deferrals, Excess Benefit Credits, or Matching Credits made
for the Participant's benefit together with any adjustments hereunder, subject
to Sections V.E and IX.A. As of each Valuation Date, the Plan Administrator
shall provide the Participant with a statement of his or her Account reflecting
the income, gains and losses (realized and unrealized), amounts of deferrals and
credits, and distributions of such Account since the prior Valuation Date.



B.
Investments. Each Participant's Account shall be deemed invested in shares of
any open-end registered investment company for which Fidelity Investments or one
of its subsidiaries or affiliates (collectively “Fidelity”) serves as investment
advisor or for which Fidelity is the principal underwriter, or any other
investment option selected by the Plan Administrator. If any Participant or
beneficiary makes an investment selection, the Employer (or in the event of the
establishment of a trust hereunder, the trustee of such trust as directed by the
Employer) may follow such investment selection but shall not be legally bound to
do so.

    
C.
Payments. Each Participant's Account shall be reduced by the amount of any
payment made to or on behalf of the Participant under Article VI as of the date
such payment is made.



D.
Vesting. A Participant will at all times be 100% Vested in the portion of his or
her Account attributable to Elective Deferrals and Matching Credits, as well as
that portion of his or her Account that is attributable to Excess Benefit
Credits attributable to the Participant's





--------------------------------------------------------------------------------




participation in the 401(k) Plan. A Participant will be vested in the portion of
his or her Account attributable to Excess Benefit Credits that are attributable
to his or her participation in the Money Purchase Plan and/or the Profit Sharing
Plan according to the following schedule, based on his or her years of service
with the Employer. A Participant's years of service for this purpose will be
determined by the Administrator pursuant to uniform rules based on the time
elapsed since the Participant's commencement of employment with the Employer or
its affiliates.
Years of Service
 
% Vested
less than 1
 
—
2
 
25
3
 
50
4
 
75
5 or more
 
100



E.
Forfeiture of non-Vested Amounts. To the extent that any amounts credited to a
Participant's Account are not Vested at the time the Account becomes
distributable under the Plan, such non-Vested amounts shall be forfeited.



F.
Plan Mergers. From time to time, other non-qualified deferred compensation plans
may be merged into the Plan. All Accounts resulting from such merged plans will
be 100% vested as of the date of merger. A list of merged plans, together with
any special terms and conditions adopted in connection with the merger, is
attached to the Plan as Exhibit “A.”



VI.
PAYMENTS



A.
Unforeseeable Financial Emergency. A Participant who believes he or she is
suffering an “Unforeseeable Financial Emergency” may apply to the Plan
Administrator for a distribution under the Plan in order to alleviate such
emergency. An “Unforeseeable Financial Emergency” shall mean a severe financial
hardship resulting from an illness or accident of the Participant or a dependent
(as defined in Section 152 of the Code without regard to Section 152(b)(1),
(b)(2), and (d)(1)(B)), loss of the Participant's property due to casualty
(including the need to rebuild a home not otherwise covered by insurance), or
other similar extraordinary and unforeseeable circumstances arising as a result
of events beyond the control of the Participant. Except as otherwise provided
herein, the purchase of a home and the payment of college tuition are not
unforeseeable emergencies. Whether a Participant or dependent is faced with an
unforeseeable emergency is to be determined by the Plan Administrator based on
the relevant facts and circumstances of each case, but, in any case, a
distribution on account of unforeseeable emergency may not be made to the extent
that such emergency is or may be relieved through reimbursement or compensation
from insurance or otherwise, by liquidation of the Participant's assets, to the
extent the liquidation of such assets would not cause severe financial hardship,
or by cessation of deferrals under the arrangement. If the Plan Administrator
determines, in its sole discretion, that a Participant qualified for a
distribution due to an Unforeseeable Financial Emergency, the Employer shall be
directed to pay to the Participant an amount which it determines is reasonably
necessary to satisfy the emergency, not to exceed the Vested portion of the
Participant's Account balance, and the Employer shall pay such amount to the
Participant in a single lump sum cash payment.







--------------------------------------------------------------------------------




B.
Timing of Distribution. Each Participant shall specify as part of his or her
deferral election under Section IV.A, the date on which the Elective Deferrals,
and/or Excess Benefit Credits, and/or Matching Credits made on his or her
behalf, if any, shall be distributed. The Participant may elect the timing of
the payment of all vested amounts credited to his or her Account from one of the
following options:



1.
the January 1 following a specified date, which must be at least two years after
the Plan Year for which the Elective Deferrals, Excess Benefit Credits, and
Matching Credits are made, or



2.
subject to Section VI.C below, within 90 days following termination of
employment for any reason including retirement or death.



For the purposes of this Plan, the term “termination” shall have the same
meaning as the term “Separation from service,” a set forth in Code Section 409A
and the final regulations thereunder (without giving effect to any elective
provisions that may be available under such definition).


The foregoing election shall be made on a form approved or prescribed by the
Plan Administrator. A Participant may irrevocably elect to subsequently postpone
such distribution provided that: (i) the subsequent election shall not take
effect for at least 12 months after the date on which it is made; (ii) the
subsequent election must be made at least 12 months prior to the original
payment date and (iii) the subsequent election shall result in a new payment
date that is delayed by at least five (5) years, as measured from the original
payment date. Any subsequent election must be in writing, filed in a manner
acceptable to the Plan Administrator and comply with such other restrictions,
consistent with Section 409A, that are imposed generally by the Plan
Administrator on such postponements.


If no election is in effect with respect to a portion of a Participant's
Account, subject to Section VI.C below, payment will be made within 90 days
following termination of employment for any reason including retirement or
death.


C.
Mandatory 6 Month Delay. Notwithstanding anything in this Article VI to the
contrary, any payment made under this Plan on account of the Participant's
termination of employment for any reason, except on account of death, shall
commence no earlier than the first day of the seventh month following the
participant's termination of employment from the Employer. In the case of
installment payments under section VI.E that would have otherwise been paid
during the first six months following the participant's termination of
employment, the first payment will include a lump sum payment equal to any
annual installment that would have been made during such 6 month delay.



D.
Beneficiary Designation. A Participant shall designate a beneficiary who shall
be entitled to receive any Vested amounts remaining in the Participant's Account
after his or death. Such designation shall be made in writing on a form approved
or prescribed by the Plan Administrator or submitted electronically in such form
as may be approved or prescribed by the Plan Administrator, and may be changed
by the Participant at any time. If there is no such designation or no designated
beneficiary survives the Participant, payment shall be made to the Participant's
estate.







--------------------------------------------------------------------------------




E.    Form of Payment.


1.
Each Participant shall specify as part of his or her deferral election under
Section IV.A a form of payment of the Elective Deferrals, Excess Benefit
Credits, and/or Matching Credits, made on his or her behalf, if any. The
Participant may elect the form of payment of all Vested amounts credited to his
or her Account from one of the following options:



a.
a single lump sum payment; or



b.
annual installments over a period elected by the Participant up to 10 years, the
amount of each installment to equal the balance of his or her Account
immediately prior to the installment divided by the number of installments
remaining to be paid.



The foregoing election shall be made on a form approved or prescribed by the
Plan Administrator. A Participant may irrevocably elect to subsequently change
such form of payment provided that: (i) the subsequent election shall not take
effect for at least 12 months after the date on which it is made; (ii) the
subsequent election must be made at least 12 months prior to the original
payment date and (iii) the subsequent election shall result in a new payment
date that is delayed by at least five (5) years, as measured from the original
payment date. Any subsequent election must be in writing, filed in a manner
acceptable to the Plan Administrator and comply with such other restrictions,
consistent with Section 409A, that are imposed generally by the Plan
Administrator on such postponements.


If no election is in effect with respect to a portion of a Participant's
Account, payment will be made in the form of annual installments for a period of
10 years.


Payments under this Plan shall be made in cash. Any such election shall be made
in such form and with such prior notice as the Administrator may require.
Regardless of the Participant's election, if the Participant's vested Account
balance is less than or equal to $10,000 the distribution will be made in a
single lump sum payment.




VII.
ADMINISTRATION



A.
Plan Administrator; Interpretation. The Plan Administrator shall oversee the
administration of the Plan. The Plan Administrator shall have complete
discretionary control and authority to administer all aspects of the Plan,
including without limitation the power to appoint agents and counsel, and to
determine the rights and benefits and all claims, demands and actions arising
out of the provisions of the Plan of any Participant, beneficiary, deceased
Participant, or other person having or claiming to have any interest under the
Plan, in a manner consistent with Section VII.B. The Plan Administrator shall
have the exclusive discretionary power to interpret the Plan and to decide all
matters under the Plan. Such interpretation and decision shall be final,
conclusive and binding on all Participants and any person claiming under or
through any Participant, in the absence of clear and convincing evidence that
the Plan Administrator acted arbitrarily and capriciously. Any individual
serving as Plan Administrator, or on a committee acting as Plan Administrator,
who is a Participant will not vote or act on any matter relating solely to
himself or herself. When making a determination





--------------------------------------------------------------------------------




or calculation, the Plan Administrator shall be entitled to rely on information
furnished by a Participant, a beneficiary, or any other person or entity. The
Plan Administrator shall be deemed to be the plan administrator with
responsibility for complying with any reporting and disclosure requirements of
ERISA.


B.
Claims Procedure.



1.
In General. If any person believes he or she is being denied any rights or
benefits under the Plan, such person may file a claim in writing with the Plan
Administrator. If any such claim is wholly or partially denied, the Plan
Administrator will notify such person of its decision in writing. Such
notification will contain (i) specific reasons for the denial, (ii) specific
reference to pertinent plan provisions, (iii) a description of any additional
material or information necessary for such person to perfect such claim and an
explanation of why such material or information is necessary and (iv)
information as to the steps to be taken if the person wishes to submit a request
for review. Such notification will be given within 90 days after the claim is
received by the Plan Administrator (or within 180 days, if special circumstances
require an extension of time for processing the claim, and if written notice of
such extension and circumstances is given to such person within the initial 90
day period).



2.
Appeals. Within 60 days after the date on which a person receives a written
notice of a denied claim (or, if applicable, within 60 days after the date on
which such denial is considered to have occurred) such person (or his or her
duly authorized representative) may (i) file a written request with the Plan
Administrator for a review of his or her denied claim and of pertinent documents
and (ii) submit written issues and comments to the Plan Administrator. The Plan
Administrator will notify such person of its decision in writing. Such
notification will be written in a manner calculated to be understood by such
person and will contain specific reasons for the decision as well as specific
references to pertinent plan provisions. The decision on review will be made
within 60 days after the request for review is received by the Plan
Administrator (or within 120 days, if special circumstances require an extension
of time for processing the request, such as an election by the Plan
Administrator to hold a hearing, and if written notice of such extension and
circumstances is given to such person within the initial 60 day period).



C.
Indemnification of Plan Administrator. The Employer agrees to indemnify and to
defend to the fullest extent permitted by law any director, officer or employee
of the Employer or any affiliated company who serves as the Plan Administrator
or as a member of a committee appointed to serve as Plan Administrator, or who
assists the Plan Administrator in carrying out its duties as part of his or her
employment (including any such individual who formerly served in any such
capacity) against all liabilities, damages, costs and expenses (including
attorneys' fees and amounts paid in settlement of any claims approved by the
Employer) occasioned by any act or omission to act in connection with the Plan,
if such act or omission is in good faith.







--------------------------------------------------------------------------------




VIII.
AMENDMENT AND TERMINATION



A.
Amendments. The Employer shall have the right to amend the Plan from time to
time, subject to Section VIII.C, by an instrument in writing which has been
executed on the Employer's behalf by an officer thereof or by vote of its Board
of Directors.



B.
Termination of Plan. This Plan is strictly a voluntary undertaking on the part
of the Employer and shall not be deemed to constitute a contract between the
Employer and any Eligible Employee (or any other employee) or a consideration
for, or an inducement or condition of employment for, the performance of the
services by any Eligible Employee (or other employee). The Employer reserves the
right to terminate the Plan at any time, subject to Section VIII.C, by an
instrument in writing which has been executed on said Employer's behalf by an
officer thereof or by vote of its Board of Directors, provided, the Plan may not
be terminated before the date on which all amounts credited to all Participant
Accounts have been distributed in accordance with Article VI except as permitted
under Code section 409A and Treas. Reg. section 1.409A-3(j)(ix).





C.
Existing Rights. No amendment or termination of the Plan shall adversely affect
the rights of any Participant with respect to amounts credited to his or her
Account that are attributable to Elective Deferrals or Excess Benefit Credits,
or Matching Credits credited prior to the date of such amendment or termination.
Any termination of the Plan will cause each Participant to be 100% Vested in his
or her Account, notwithstanding Section V.D. The limitations described in this
Section VIII.C. shall not apply to any amendment of the Plan which is reasonably
necessary, in the opinion of counsel, (i) to preserve the intended income tax
consequences of the Plan or (ii) to guard against other material adverse impacts
on Participants and beneficiaries, and which, in the opinion of counsel, is
drafted primarily to preserve such intended consequences, or status, or to guard
against such adverse impacts.



D.
Assignment. The rights and obligations of the Employer shall inure to the
benefit of and shall be binding upon its successors and assigns.





IX.
MISCELLANEOUS



A.
No Funding. The Plan constitutes a mere promise by the Employer to make benefit
payments to such Participants and beneficiaries in the future and Participants
and beneficiaries shall have the status of general unsecured creditors of the
Employer. Any Accounts established pursuant to the Plan shall remain the
property of the Employer until distributed, and nothing in the Plan will
otherwise be construed to create a trust or to obligate the Employer or any
other person to segregate a fund, purchase an insurance contract, or in any
other way currently to fund the future payment of any benefits hereunder, nor
will anything herein be construed to give any employee or any other person
rights to any specific assets of the Employer or of any other person. The
Employer may, in its sole discretion, create a grantor trust to pay its
obligations hereunder, but shall have no obligation to do so. In all events, it
is the intent of the Employer that the Plan be treated as unfunded for tax
purposes and for purposes of Title I of ERISA.



B.
Nonassignability. None of the benefits, payments, proceeds or claims of any
Participant or beneficiary shall be subject to any claim of any creditor of any
Participant or beneficiary and,





--------------------------------------------------------------------------------




in particular, the same shall not be subject to attachment or garnishment or
other legal process by any creditor of such Participant or beneficiary, nor
shall any Participant or beneficiary have any right to alienate, anticipate,
commute, pledge, encumber, sell, transfer or assign any of the benefits or
payments or proceeds which he may expect to receive, contingently or otherwise,
under the Plan.


C.
Limitation of Participants' Rights. Participation in the Plan shall not give any
Eligible Employee the right to be retained in the employ of the Employer or any
right or interest in the Plan other than as herein provided. The Employer
reserves the right to dismiss any Eligible Employee without any liability for
any claim against the Employer, except to the extent provided herein.     



D.
Government Regulations. It is intended that this Plan will comply with all
applicable laws and government regulations, and the Employer shall not be
obligated to perform an obligation hereunder in any case where, in the opinion
of the Employer's counsel, such performance would result in the violation of any
law or regulation.



E.
Governing Law. The Plan shall be construed, administered, and governed in all
respects under and by the laws of the State of Georgia. If any provision shall
be held by a court of competent jurisdiction to be invalid or unenforceable, the
remaining provisions hereof shall continue to be fully effective.



F.
Headings and Subheadings. Headings and subheadings in this Plan are inserted for
convenience only and are not to be considered in the construction of the
provisions hereof.



G.
Use of Electronic Media. Notwithstanding any provision of the Plan to the
contrary, the Plan and the Participants may fulfill any written notice,
election, consent, disclosure, or other requirement using electronic media
approved by the Plan Administrator. Electronic media includes, but is not
limited to, e-mail, Internet, intranet systems, voice response, telephone, or
other paperless systems, but only to the extent authorized by the Plan
Administrator. Accordingly, any requirement in the Plan that a particular action
be done in writing may be fulfilled electronically.



IN WITNESS WHEREOF, the Employer has caused the Plan to be executed by its duly
authorized officer this 14th day of November, 2012.


Synovus Financial Corp.




By:    /s/ Samuel F. Hatcher
Title:    EVP and General Counsel




--------------------------------------------------------------------------------




Exhibit “A”


Merged Plans


Plan's Name
Date of Merger
Terms and Conditions
Synovus Securities, Inc. Commissioned Brokers Deferred Compensation Plan
January 1, 2009
All participants were 100% vested on January 1, 2009





--------------------------------------------------------------------------------




Exhibit “B”


Spinoff of Total System Services, Inc.




1.     Spinoff to TSYS Deferred Compensation Plan. In connection with the
spinoff of Total System Services, Inc. from the Synovus Financial Corp., the
assets and liabilities with respect to participants and beneficiaries of Total
System Services, Inc. and its subsidiaries and affiliates shall be transferred
in a tax-free spinoff from this Plan to the TSYS Deferred Compensation Plan
(“TSYS Plan”) effective December 31, 2007. The assets and liabilities with
respect to such participants and beneficiaries shall be transferred as soon as
administratively practicable following the date of the spinoff. In addition,
TSYS and its subsidiaries and affiliates shall cease to sponsor this Plan as of
December 31, 2007.


2.     Transferees. Any Employee who transfers from Total System Services, Inc.
or any subsidiary or affiliate of Total System Services, Inc. (“TSYS”) to the
Employer or any subsidiary or affiliate of the Employer from January 1, 2008 to
December 31, 2008 (a “Synovus Transferee”) shall receive credit for service
under this Plan to the same extent such service was recognized under the
provisions of the TSYS Plan. This Plan shall recognize all elections (including
deferral, investment and distribution elections) and beneficiary designations
with respect to Synovus Transferees under the TSYS Plan. In addition, a
Participant who transfers from the Employer or any subsidiary or affiliate of
the Employer to TSYS or any subsidiary or affiliate of TSYS from January 1, 2008
to December 31, 2008 (a “TSYS Transferee”) shall be treated as a transfer
instead of a separation of employment under this Plan, and account balances for
TSYS Transferees shall be transferred to the TSYS Plan as soon as
administratively practicable following their date of transfer.




